                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


____________________________________
ROYAL RIVER BOAT REPAIR, INC,        )
                                     )
      and                            )
                                    )
ROYAL RIVER BOATYARD, INC.,         )
                                    )
      Plaintiffs                    )
                                    )                   Docket No.: 2:18-cv-464-GZS
v.                                  )
                                    )
M/V MISS BEHAVIN’ (O.N 1149194)     )
      (ex-TIN LIZZIE), her engines, )
      boilers, tackle,              )
      appurtenances,                )
      electronics, etc.,            )
                                    )
      in rem,                       )
                                    )
      Defendant.                    )
____________________________________)


                                     ORDER OF NOTICE

       THIS ACTION being an admiralty claim within the provisions of Rule 9(h),

Fed.R.Civ.P., and Rule C, Fed.R.Civ.P., Supplemental Rules for Admiralty or Maritime
Claims, in the event that the M/V Miss Behavin’ (O.N. 1149194) (ex-M/V Tin Lizzie), her

engines, boilers, tackle, appurtenances, electronics, and equipment, etc., is not released

within fourteen (14) days after execution of process,

       1.      It is hereby ORDERED that the Plaintiff cause to be published within

twenty-one (21) days after execution of process in the Portland Press Herald, the Notice

attached hereto as Exhibit A and incorporated herein.

       2.      It is further ORDERED that Notice of this suit be provided (1) to the master

or the caretaker of the M/V Miss Behavin’ (O.N. 1149194) (ex-M/V Tin Lizzie), or to the

Owner, Barry Riddle; and (2) to any person, firm or corporation who has recorded a
mortgage pursuant to 46 U.S.C. §31321, or a Notice of Claim of Lien, as of November 13,

2018, by mailing by certified mail, return receipt requested, a copy of the within Notice,

such mailing to be made within fourteen (14) days after execution of process.

       In accordance with this Order, the Court hereby GRANTS the Motion for

Designation of Public Notice (ECF No. 5).


       SO ORDERED.
                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 13th day of November, 2018.




                                            2
